Case: 13-50747      Document: 00512824280         Page: 1     Date Filed: 11/03/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit
                                      ____________                         FILED
                                                                        November 3, 2014
                                      No. 13-50747
                                      ____________                        Lyle W. Cayce
                                                                               Clerk
HUNT BUILDING COMPANY, LIMITED, A Texas Limited Partnership; M.
L. HUNT; W. L. HUNT; NORTH HILLS HOUSING LIMITED
PARTNERSHIP,

                      Plaintiffs - Appellants Cross-Appellees,

v.

JOHN HANCOCK LIFE INSURANCE COMPANY (USA), A Michigan
Corporation; THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.;
JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK,

                       Defendants - Appellees Cross-Appellants.

                                 ____________________

                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:11-CV-295
                               ____________________

Before JOLLY and JONES, Circuit Judges, and GODBEY*, District Judge.

PER CURIAM:**

       This appeal lies from a final judgment after a bench trial in a breach of
contract dispute. Because the district court correctly held the contract at issue



       *
       District Judge of the Northern District of Texas, sitting by designation.
       **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 13-50747    Document: 00512824280     Page: 2   Date Filed: 11/03/2014




                                 No. 13-50747

was ambiguous, and correctly declined to apply the doctrine of contra
proferentem (i.e., construe ambiguous agreement against the drafter), we affirm.
      The facts are well-known to the parties and set out fully in the opinions
below. The Court will therefore not repeat them at length here. Suffice to say
this is essentially a contract dispute between the developer of military housing
(appellants) and a lender (appellees) regarding the construction of a guaranty
and related deed of trust.     The parties filed cross-motions for summary
judgment, requesting the district court to construe the agreements as a matter
of law. The district court denied the motions, holding that the agreements were
ambiguous. Following a bench trial, the district court found the agreements
should be construed for the lender. Appellants now argue again that this Court
should construe the agreements in their favor as a matter of law or, in the
alternative, that the agreements should be construed in their favor based on the
doctrine of contra proferentem. We affirm for essentially the reasons given by
the district court in its careful and thorough rulings below. See Memorandum
Order Denying Plaintiff’s Motion and Denying Defendants’ Cross-Motion for
Partial Summary Judgment (Dec. 19, 2012) ROA.5137-78 (holding contracts
ambiguous); Findings of Fact and Conclusions of Law (July 3, 2013) ROA.5627,
5670-72 (discussing contra proferentem under New York law).
      Cross-appellants ask us to “reverse” a comment apparently made by the
district court in an unrecorded telephone conversation with counsel. We have
no jurisdiction to review something other than a ruling by the district court and
we decline to issue an advisory opinion. See 28 U.S.C. §§ 1291-92; Cutler v.
Stephen F. Austin State Univ., 531 F. App’x 523, 524 (5th Cir. 2013) (unpub.)
(“This court does not have jurisdiction to issue advisory opinions regarding


                                       2
    Case: 13-50747    Document: 00512824280     Page: 3   Date Filed: 11/03/2014




                                 No. 13-50747

decisions of the district court that have not been made at a trial that has not
been held.”). We therefore dismiss the cross-appeal for lack of jurisdiction. We
also remand for the limited purpose of allowing the district court to consider
cross-appellants’ request for attorneys’ fees and expenses incurred in the course
of this appeal.
      AFFIRMED.




                                       3